DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15, line 3, replace “biner” with –binder--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11, 13-15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moroishi et al. (JP 2016081704)
Regarding claim 1, Moroishi et al. disclose a positive electrode for a power storage device, comprising:

a current collector [0113]; and
an electrically conductive layer [0016] disposed between the active material layer [0015] and the current collector [0015], [0113] and in contact with the active material layer and the current collector [0113].
Regarding claim 2, Moroishi et al. disclose the electrically conductive layer comprises electrically conductive particles formed of a carbon material [0016] and a binder [0016] in contact with outer surfaces of the electrically conductive particles [0016]. 
Regarding claims 3-5, Moroishi et al. disclose the binder of the electrically conductive layer comprises carboxymethyl cellulose [0031].
Regarding claims 6-7, Moroishi et al. disclose the binder in the electrically conductive layer is 3 % to 10 % on a base basis [0017].
Regarding claim 8, Moroishi et al. disclose the electrochemically active polymer particles comprise at least one of polyaniline and a polyaniline derivative [0122].
Regarding claim 11, Moroishi et al. disclose the electrically conductive layer has a thickness of 0.1 to 20 µm [0118]. 
Regarding claim 13, Moroishi et al. disclose a peel strength measured for the active material layer with respect to the electrically conductive layer by Surface And Interfacial Cutting Analysis System (SAICAS) is 0.15 kN/m or more.

Claim 13 recites a feature that has to be certified with specialized testing equipment, not at the disposal of the Office.  However, as noted in the rejection of claim 13 above, the Moroishi et al. reference teaches the claimed electrode.  When the structure recited in the references is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
Regarding claim 14, Moroishi et al .disclose the active material layer comprises a binder comprising an elastomer [0128].
Regarding claim 15, Moroishi et al disclose the active material layer comprises a binder [0128] and the sum of polarity term and a hydrogen bonding term of Hansen solubility parameters of the binder is 20 MPa1/2 or less. 
While Moroishi et al. do not specifically state that the sum a hydrogen bonding term of Hansen solubility parameters of the binder is 20 MPa1/2 or less, it is understood to be an inherent feature. 
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
Regarding claim 18, Moroishi et al. disclose a power storage device, comprising:
an electrolyte layer [0132]-[0135];
a negative electrode [0124] disposed in contact with a first principal surface of the electrolyte layer [0135]; and
the positive electrode for a power storage device [0121] according claim 1 disposed in contact with a second principal surface of the electrolyte layer [0135].

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moroishi et al. (JP2016/081704) in view of Ando et al. (JP 2014123449).
Regarding claim 9, Moroishi et al. disclose the claimed invention except for the polyaniline is dedoped.
Ando et al. disclose an electrode for an energy storage device, wherein the electrode comprises a polyaniline that is dedoped [0075].
It would have been obvious to a person of ordinary skill in the art before the
effective filing date of the invention to form the anode of Moroishi et al. so that the polyaniline is dedoped, since such a modification would form a highly efficient positive electrode having high energy density that can be manufactured in an efficient manner.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moroishi et al. (JP 2016081704) in view of Ando et al. (US 2014/0186703).
Regarding claim 10, Moroishi et al. disclose the claimed invention except for the polyaniline comprises an oxidant of the polyaniline in an amount of 35 to 60 % on a mass basis. 
Ando teaches of a power storage device positive electrode (title) comprising a polyaniline oxidized body, a conductive agent and a binder (abstract, [0050]; [0051] and examples) and the ratio of the polyaniline oxidized in the electrode ranges from 0.01-75% [0052], with the lower limit being further preferably 40% and especially preferably 50 % [0052]. 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the polyaniline material of Moroishi et al. to have .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moroishi et al. (JP 2016081704) in view of Kato et al. (JP2016197596).
Regarding claim 12, Moroishi et al. disclose the claimed invention except for the contact angle of a water drop on a surface of the electrically conductive layer is 100° or less.
	Kato et al. disclose an energy storage device, wherein the energy storage device comprises an electrically conductive layer (abstract), wherein a contact angle of a water drop on a surface of the electrically conductive layer is 100° or less (abstract).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the electrically conductive layer so that a contact angle of a water drop on a surface of the electrically conductive layer is 100° or less, since such a modification would reduce internal resistance between the collector and active layer. 

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moroishi et al. (JP 2016081704).
Regarding claim 16, Moroishi et al. disclose the thickness of the electrically conductive layer along a boundary between the current collector and the electrically conductive layer on a cross-section of the positive electrode for a power storage device is 0.5 to 3.0 µm [0118]  the cross-section is perpendicular to a principal surface of the 
Moroishi et al. disclose the claimed invention except for the average thickness is measured at 10 points spaced apart at 2 µm intervals.
It is known in the art to form an electrically conductive layer having a length of at least 20 µm. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the electrically conductive layer (positive electrode) to have a length of at least 20 µm, since such a modification would form a positive electrode having a desired surface area, thereby producing an energy storage device having desired capacitance. 
Regarding claim 17, the modified Moroishi et al. disclose the smallest thickness of the electrically conductive layer measured at the 10 points is 0.1 µm or more (the thickness of the electrically conductive layer is 0.5 to 3.0 µm - [0118]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17049996 (‘996) (reference application) in view of Moroishi et al. (JP 2016081704). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, ‘996 discloses a positive electrode for a power storage device, comprising:
an active material layer comprising an electrochemically active polymer and an electrically conductive agent (C: 1, L1-3);
a current collector (C: 1, L: 4); and
an electrically conductive layer disposed between the active material layer and the current collector and in contact with the active material layer and the current collector (C: 1, L: 5-6).
‘996 discloses the claimed invention except for the electrochemically active polymer particles have an average particle diameter of more than 0.5 µm and 20 µm or less. 
Moroishi et al. disclose a positive electrode for a power storage device, wherein an active material layer comprises an electrochemically active polymer wherein the electrochemically active polymer particles have an average particle diameter of more than 0.5 µm and 20 µm or less.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the positive electrode of ‘996 so that the electrochemically active polymer particles have an average particle diameter of more 
Regarding claim 2, ‘996 discloses the electrically conductive layer comprises electrically conductive particles formed of a carbon material and a binder in contact with outer surfaces of the electrically conductive particles (C: 3, L: 1-4). 
Regarding claim 3, ‘996 discloses the binder of the electrically conductive layer comprises at least one selected from the group consisting of methylcellulose, hydroxyethyl cellulose, polyethylene oxide, carboxymethyl cellulose, their derivatives, their salts, a polyolefin, natural rubber, a synthetic rubber, and a thermoplastic elastomer (C: 4, L: 1-5). 
Regarding claim 4, ‘996 discloses the binder of the electrically conductive layer comprises at least one selected from the group consisting of a polyolefin, carboxymethyl cellulose, and styrene-butadiene copolymer (C: 5, L: 1-3).
Regarding claim 5, ‘996 discloses the binder of the electrically conductive layer comprises at least one of carboxymethyl cellulose and styrene-butadiene copolymer (C: 6, L: 1-3).
Regarding claims 6-7, ‘996 discloses the claimed invention except for the content of the binder in the electrically conductive layer is 3% or more on a mass basis.
Moroishi et al. disclose the binder in the electrically conductive layer is 3 % to 10 % on a base basis [0017].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the positive electrode of ‘996 so that the 
Regarding claim 8, ‘996 discloses the electrochemically active polymer particles comprise at least one of polyaniline and a polyaniline derivative (C: 7, L:1-3).
Regarding claim 9, ‘996 discloses a power storage device according to claim 8, wherein the polyaniline and the polyaniline derivative are dedoped (C: 8, L:1-2).
Regarding claim 10, ‘996 discloses the polyaniline and the polyaniline derivative comprises an oxidant of the polyaniline in an amount of 35 to 60% on a mass basis (C: 9, L: 1-3).
Regarding claim 11, ‘996 discloses the electrically conductive layer has a thickness of 0.1 µm to 20 µm (C: 1, L: 9-10).
Regarding claim 12, ‘996 discloses the contact angle of a water drop on a surface of the electrically conductive layer is 100° or less (C: 10, L: 1-3).
Regarding claim 13, ‘996 discloses a peel strength measured for the active material layer with respect to the electrically conductive layer by Surface And Interfacial Cutting Analysis System (SAICAS) is 0.15 kN/m or more (C: 11, L: 1-4).
Regarding claim 14, ‘996 discloses the active material layer comprises a binder comprising an elastomer (C: 12, L: 1-3).
Regarding claim 15, ‘996 discloses the active material layer comprises a binder, and the sum of a polarity term and a hydrogen bonding term of Hansen solubility parameters of the binder is 20 MPa1/2 or less (C: 13, L: 1-5).
Regarding claim 16, ‘996 discloses the average thickness of the electrically conductive layer measured at 10 points spaced apart at 2 µm intervals along a 
Regarding claim 17, ‘996 discloses the smallest thickness of the electrically conductive layer measured at the 10 points is 0.1 µm or more (C: 2, L: 1-3).
Regarding claim 18, ‘996 discloses a power storage device, comprising:
an electrolyte layer;
a negative electrode disposed in contact with a first principal surface of the electrolyte layer; and
the positive electrode for a power storage device according to any claim 1 disposed in contact with a second principal surface of the electrolyte layer (C: 14, L: 1-6).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17050327 (‘327) (reference application) in view of Moroishi et al. (JP 2016081704) . Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, ‘327 discloses a positive electrode for a power storage device, comprising:

a current collector (C: 1, L: 4); and
an electrically conductive layer disposed between the active material layer and the current collector and in contact with the active material layer and the current collector (C: 1, L: 5-6).
‘996 discloses the claimed invention except for the electrochemically active polymer particles have an average particle diameter of more than 0.5 µm and 20 µm or less. 
Moroishi et al. disclose a positive electrode for a power storage device, wherein an active material layer comprises an electrochemically active polymer wherein the electrochemically active polymer particles have an average particle diameter of more than 0.5 µm and 20 µm or less.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the positive electrode of ‘996 so that the electrochemically active polymer particles have an average particle diameter of more than 0.5 µm and 20 µm or less, since such a modification would form a positive electrode having desired mechanical and electrical properties (packing density).
Regarding claim 2, ‘327 discloses the electrically conductive layer comprises electrically conductive particles formed of a carbon material and a binder in contact with outer surfaces of the electrically conductive particles (C: 3, L: 1-2). 
Regarding claim 3, ‘327 discloses the binder of the electrically conductive layer comprises at least one selected from the group consisting of methylcellulose, 
Regarding claim 4, ‘327 discloses the binder of the electrically conductive layer comprises at least one selected from the group consisting of a polyolefin, carboxymethyl cellulose, and styrene-butadiene copolymer (C: 5, L: 1-3).
Regarding claim 5, ‘327 discloses the binder of the electrically conductive layer comprises at least one of carboxymethyl cellulose and styrene-butadiene copolymer (C: 6, L: 1-3).
Regarding claims 6-7, ‘327 discloses the claimed invention except for the content of the binder in the electrically conductive layer is 3% or more on a mass basis (C: 1, L: 9-10, C: 2, L: 1-2).
Regarding claim 8, ‘327 discloses the electrochemically active polymer particles comprise at least one of polyaniline and a polyaniline derivative (C: 7, L:1-3).
Regarding claim 9, ‘327 discloses a power storage device according to claim 8, wherein the polyaniline and the polyaniline derivative are dedoped (C: 8, L:1-2).
Regarding claim 10, ‘327 discloses the polyaniline and the polyaniline derivative comprises an oxidant of the polyaniline in an amount of 35 to 60% on a mass basis (C: 9, L: 1-3).
Regarding claim 11, ‘327 discloses the claimed invention except for the electrically conductive layer has a thickness of 0.1 µm to 20 µm.
Moroishi et al. disclose the electrically conductive layer has a thickness of 0.1 to 20 µm [0118].

Regarding claim 12, ‘327 discloses the contact angle of a water drop on a surface of the electrically conductive layer is 100° or less (C: 10, L: 1-3).
Regarding claim 13, ‘327 discloses a peel strength measured for the active material layer with respect to the electrically conductive layer by Surface And Interfacial Cutting Analysis System (SAICAS) is 0.15 kN/m or more (C: 11, L: 1-4).
Regarding claim 14, ‘327 discloses the active material layer comprises a binder comprising an elastomer (C: 12, L: 1-3).
Regarding claim 15, ‘327 discloses the active material layer comprises a binder, and the sum of a polarity term and a hydrogen bonding term of Hansen solubility parameters of the binder is 20 MPa1/2 or less (C: 13, L: 1-5).
Regarding claims 16-17, ‘327 discloses the claimed invention except for the average thickness of the electrically conductive layer measured at 10 points spaced apart at 2 µm intervals along a boundary between the current collector and the electrically conductive layer on a cross-section of the positive electrode for a power storage device is 0.5 to 3.0 µm, the cross-section is perpendicular to a principal surface of the current collector, and the electrically conductive layer is in contact with the principal surface.
It is known in the art to form an electrically conductive layer having a length of at least 20 µm.

Moroishi et al. disclose an electrically conductive layer that can have a thickness of 0.5 µm [0118].
It would have been obvious to a person of ordinary skill in the art before the effective filing date to form the electrically conductive layer that has a thickness of 0.5 µm, since such a modification would form an extremely thin electrically conductive layer.
Regarding claim 18, ‘327 discloses a power storage device, comprising:
an electrolyte layer;
a negative electrode disposed in contact with a first principal surface of the electrolyte layer; and
the positive electrode for a power storage device according to any claim 1 disposed in contact with a second principal surface of the electrolyte layer (C: 14, L: 1-6).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2017188357A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848